Citation Nr: 0927037	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  05-35 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for tinnitus, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for a rash in the legs 
and groin, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1989 to March 
1992, to include active duty in the Southwest Asia Theater of 
operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefits sought on appeal.  

The Veteran testified before the undersigned Veterans Law 
Judge via videoconference in March 2009.  A copy of the 
transcript of this hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
identified any pertinent evidence that is available and not 
currently of record.

2.  The medical evidence does not show that the Veteran has a 
current diagnosis of a hearing loss disability of either ear 
as defined by VA regulation-an audiological examination 
performed in conjunction with this claim specifically ruled 
out such a degree of hearing loss-and there is no competent 
evidence of hearing loss due to an undiagnosed illness.

3.  There is no medical evidence of tinnitus until several 
years post-service; the Veteran's statements regarding a 
complaint of ringing in his ears have been inconsistent with 
respect to an onset date; there is no competent evidence that 
links tinnitus to an undiagnosed illness or to any incident 
of service, to include acoustic trauma; the only competent 
opinion addressing the alleged causal link to service weighs 
against such a relationship.

4.  The Veteran's skin disorder has been attributed to a 
diagnosis of vitiligo, which was first shown several years 
after service; there is no competent evidence that links 
vitiligo to service, nor is there competent evidence of a 
skin rash due to an undiagnosed illness.

5.  There is no medical evidence of a diagnosis of chronic 
fatigue syndrome during service or thereafter; there is no 
competent evidence that links fatigue to service and the 
Veteran's complaints of fatigue have not been attributed to 
an undiagnosed illness.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1117, 1118, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2008).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2008).

3.  Service connection for rash in the legs and groin is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2008).
4.  Service connection for claimed chronic fatigue syndrome 
is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317, 4.88a (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued a 
VCAA notification letter in October 2004.  He was informed 
about the information and evidence not of record that is 
necessary to substantiate his claims; the information and 
evidence that VA will seek to provide; and the information 
and evidence the claimant is expected to provide.  In 
addition, the Veteran was issued a March 2006 letter that 
provided notice regarding the evidence and information needed 
to establish disability ratings and effective dates, as 
outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2006 letter was issued after the March 2005 rating decision 
on appeal, and therefore, after the RO decision that is the 
subject of this appeal.  However, the RO cured the timing 
defect by providing complete VCAA notice together with re-
adjudication of the claims, as demonstrated by the January 
2009 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The Board is cognizant that service 
treatment records are incomplete, consisting only of the 
report of medical history and examination completed at the 
time of entrance into service.  The Board is aware that in 
such a situation it has a heightened duty to assist a 
claimant in developing his claim.  This duty includes the 
search for alternate medical records, as well as an increased 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit- of-the-doubt 
rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection.  Rather, it obligates the Board 
to evaluate and discuss in its decision all of the evidence 
that may be favorable to the appellant.  See Russo v. Brown, 
9 Vet. App. 46, 51 (1996).

In this case, the Veteran was informed that the claims file 
did not contain complete service treatment records in 
multiple adjudicatory documents.  The Veteran, however, was 
not provided a notification letter regarding the missing 
records.  See 38 C.F.R. § 3.159(e).  The Board finds that 
this error was not prejudicial, however, as the Veteran has 
provided testimony and statements regarding his contentions 
and been asked about the occurrences of service.  At no time 
has the Veteran indicated that he was treated during service 
for any of this disabilities, other than that he was found to 
have decreased hearing upon separation from service.  
Regarding this claim for service connection for bilateral 
hearing loss, this claim is denied on the basis that the 
medical evidence does not show a current diagnosis of a 
hearing loss disability as defined by VA regulation.  See 
38 C.F.R. § 3.385.

The Board is also cognizant that the VA examinations were 
done without review of the claims file.  As the only service 
treatment record was an entrance examination and there were 
no post-service treatment records, the Board finds that there 
would have been no benefit provided by the examiner's review 
the claims file.  The Board further notes that the examiner, 
in the VA audiological examination, was provided notice of 
the audiometric readings recorded in the entrance 
examination.

The Board notes that the Veteran has alleged that he has seen 
dermatologists for the skin disease.  Although provided with 
VA Form 21-4142, Authorization and Consent to Release 
Information, he has at no time identified the dermatologists 
or requested that VA obtain these records.  In January 2009, 
the Veteran wrote that he had no additional evidence to 
submit.  In these circumstances, the Board finds VA has no 
duty to obtain additional records.  See 38 C.F.R. § 3.159.

The Veteran has been provided VA examinations regarding the 
four claims on appeal.  The February 2005 VA audiological 
examination contained an opinion regarding the etiology of 
the Veteran's claimed tinnitus and ruled out a diagnosis of a 
current hearing loss disability as defined by the applicable 
VA regulation, 38 C.F.R. § 3.385.  Regarding the claim for a 
skin disorder, a February 2005 VA examination scheduled in 
conjunction with this claim resulted in a diagnosed skin 
disease.  As explained in more detail below, there is no 
medical evidence of any skin disease during service and there 
is no competent opinion that links the Veteran's vitiligo to 
service or that attributes any current skin findings to an 
undiagnosed illness.  Regarding the claim for chronic fatigue 
syndrome, there is no competent evidence that the Veteran has 
a diagnosis of this disorder, nor is there a competent 
opinion that links fatigue to service or to an undiagnosed 
illness.  In the relevant February 2005 VA examination, the 
examiner, in essence, found that the Veteran's fatigue had 
resolved.  Thus, after review of these examination reports, 
the Board finds that there is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
	
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that service connection is warranted 
for qualifying chronic disabilities for Persian Gulf 
veterans, even without evidence of a link to service.

Specifically, service connection may be established for a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead results from an 
undiagnosed illness, or chronic fatigue syndrome, 
fibromyalgia or irritable bowel syndrome, that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 38 C.F.R. § 3.317(a)(1).  A "Persian Gulf 
veteran" is one who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317(d)(1).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  See 38 C.F.R. § 3.317(a)(4).

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  See 38 C.F.R. § 
3.317(a)(2)(ii).  With claims based on undiagnosed illness, 
the veteran is not required to provide competent evidence 
linking a current disability to an event during service.  
Gutierrez v. Principi, 19 Vet. App. 1 (2004).  

Compensation will not be paid under 38 C.F.R. § 3.317:  (1) 
If there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) If there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) If there is affirmative evidence 
that the illness is the result of the veteran's own will 
misconduct or the abuse of alcohol or drugs.  See 38 C.F.R. 
§ 3.317(c).

For VA purposes, the diagnosis of chronic fatigue syndrome 
requires (1) new onset of debilitating fatigue severe enough 
to reduce daily activity to less than 50 percent of the usual 
level for at least six months; and (2) the exclusion, by 
history, physical examination, and laboratory tests, of all 
other clinical conditions that may produce similar symptoms; 
and (3) Six or more of the following: (i) acute onset of the 
condition, (ii) low grade fever, (iii) nonexudative 
pharyngitis, (iv) palpable or tender cervical or axillary 
lymph nodes, (v) generalized muscle aches or weakness, (vi) 
fatigue lasting 24 hours or longer after exercise, (vii) 
headaches (of a type, severity, or pattern that is different 
from headaches in the pre-morbid state), (viii) migratory 
joint pains, (ix) neuropsychologic symptoms, (x) sleep 
disturbance.  38 C.F.R. § 4.88a. 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Law and Regulations:  Bilateral Hearing Loss

Regulations provide that certain chronic diseases, including 
an organic disease of the nervous system, e.g., sensorineural 
hearing loss, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  See 38 C.F.R. §§ 
3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that the hearing loss became manifest 
to a compensable (10 percent) degree within one year of 
separation from service.  See 38 C.F.R. § 3.307.  (As 
explained below, the medical evidence rules out a diagnosis 
of a bilateral hearing loss disability; thus, these 
presumptive provisions are not applicable.) 

The Board notes, that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

Factual Background:  General

In the March 2009 hearing, the Veteran asserted that he 
engaged in combat.  The claims file does not contain evidence 
that supports this assertion that he was engaged in combat; 
however, the DD 214 shows that the Veteran was a fighting 
vehicle infantryman.  In this regard, the Board highlights 
that a combat veteran's assertions of an event during combat 
are to be presumed if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
The provisions of 38 U.S.C.A. § 1154(b), however, can be used 
only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was 
incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder.  See Libertine 
v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 
38 U.S.C.A. § 1154(b) do not establish service connection for 
a combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.

In regard to the claims on appeal, a finding of combat duty 
would not change the analysis regarding the claims for skin 
rash and chronic fatigue syndrome, as there is no current 
diagnosis of the latter and there is a competent opinion that 
attributes the Veteran's skin rash to a diagnosed disease 
(vitiliago).  There is no competent evidence that links the 
skin disease to service.  The claim for hearing loss is 
denied as there is no current hearing loss disability as 
defined by 38 C.F.R. § 3.385.  Although the Veteran has, in 
part, asserted that his tinnitus is due to exposure to 
acoustic trauma during service, he has provided various dates 
of onset and in the only medical opinion of record, a 
clinician concluded that military noise exposure did not 
contribute to the Veteran's tinnitus.  

Factual Background:  Bilateral Hearing Loss & Tinnitus

The Veteran has contended that he has bilateral hearing loss 
disability and tinnitus attributable to service acoustic 
trauma.  The Veteran has also asserted that these 
disabilities are "from GWS conditions."  Therefore, in 
essence, that Veteran has asserted that bilateral hearing 
loss and tinnitus are qualifying chronic disabilities under 
38 C.F.R. § 3.317.

At the time of the March 2009 Board hearing, the Veteran 
testified that he could "hear perfectly fine."  The Veteran 
did indicate, however, that hearing loss was found upon the 
separation examination.  As indicated above, the claims file 
does not contain record of a separation examination.  The 
Veteran contended that the disability he was concerned about 
was tinnitus.  In his September 2004 claim, the Veteran 
indicated that the tinnitus began in 1989 (the year of 
entrance into service).  In the March 2009 Board hearing, the 
Veteran testified that he had had tinnitus since discharge 
from service; the Veteran was discharged from service in 
1992.

The Veteran underwent a VA audiological examination in 
February 2005.  The claims file was not available for review.  
The Veteran related his history of acoustic trauma during 
service and reported that tinnitus had its onset in 1995 
(after service).

Testing completed at this time showed puretone thresholds, in 
decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
15
10
15
10
15
LEFT
15
10
10
10
10

The Veteran had word recognition of 100 percent bilaterally.  
 
The examiner found that the Veteran had normal hearing 
bilaterally with normal middle ear function.  Regarding 
tinnitus, the examiner noted that the Veteran had reported 
that the disability began three years after service.  The 
examiner opined that military noise exposure did not 
contribute to the Veteran's tinnitus.

In a February 2005 Gulf War Guidelines Examination, a 
different examiner noted that the Veteran reported hearing 
loss and tinnitus.  The examiner listed these as disabilities 
under "assessment" but referred to the audiology 
examination.

Analysis:  Bilateral Hearing Loss and Tinnitus

The Board finds that entitlement to service connection for 
bilateral hearing loss and tinnitus is not warranted.  

Service connection for hearing loss requires that the Veteran 
had a certain level of hearing impairment, as shown by 
auditory thresholds or speech recognition scores.  In this 
case, the only audiometric readings of file are those 
contained in the February 2005 VA examination, which was 
scheduled in conjunction with the current claim for service 
connection.  These readings do not show a hearing loss 
disability in either ear, as defined by38 C.F.R. § 3.385; the 
examiner found that the Veteran had normal hearing.  Although 
a different examiner listed hearing loss under 
"assessment," this examiner referenced the audiological 
examination, and there is no evidence that he completed any 
audiological testing.  The Veteran in his Board testimony 
indicated he could "hear perfectly fine."  In any event, in 
light of the audiological examination results, which 
specifically ruled out a diagnosis of a hearing loss 
disability of either ear as defined by 38 C.F.R. § 3.385, 
service connection is not warranted.  There is no medical 
evidence or competent opinion that attributes any hearing 
loss to an undiagnosed illness.  

Regarding tinnitus, to the extent that the Veteran has 
contended that the disability began in service and has 
continued since service (continuity of symptomatology - see 
38 C.F.R. § 3.303(b)), he has provided inconsistent 
statements regarding the date of onset.  He has variously 
indicated that his tinnitus began during service, at the end 
of service, and approximately three years after service.  
Following the February 2005 VA audiological examination, on 
the basis of the Veteran's report that the tinnitus had onset 
in 1995, the examiner opined that tinnitus was not due to 
service.  Thus, the only competent opinion that addresses the 
question of etiology weighs against the contended causal 
relationship. 

Thus, after review of entire record, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss and tinnitus.  
As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable and the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

Factual Background:  Rash

The Veteran contends that he has a rash that began during or 
as the result of service.  In the September 2004 claim, the 
Veteran reported that the rash began while on active duty in 
1990.

In the February 2005 VA Gulf War Guidelines examination, the 
Veteran reported that a skin rash began in 1992 (the year of 
separation from service), and described the area of the body 
it started and where it progressed.  The Veteran stated that 
he had been to dermatologists and been prescribed creams and 
lotions.  After completing a physical examination, the 
clinician identified various hypopigmented areas and 
diagnosed vitiligo.  

The Veteran underwent another examination at this time 
(February 2005) to evaluate his skin.  He reported that 
hypopigmented skin lesions began in 1990.  The Veteran 
indicated that he had been told that the disability was 
vitiligo.  The examiner also diagnosed vitiligo.

During the March 2009 Board hearing, the Veteran noted that 
he had been diagnosed as having vitiligo, but contended that 
"it could be something from the war."  The Veteran 
testified that the rash began two to three years after the 
Gulf War, noting that he "couldn't say that it started" in 
service.

Analysis:  Rash

The Board finds that entitlement to service connection for a 
skin disorder or rash is not warranted.  

The Board notes at the outset that the relevant medical 
evidence shows that the only current skin disorder is 
vitiligo, which is a diagnosed skin disease.  There is no 
competent evidence that relates skin symptoms or signs to an 
undiagnosed illness.  Thus, service connection for a skin 
disorder is not warranted under the provision of 38 C.F.R. 
§ 3.317 .  The Veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
competent opinion as to a diagnosis of a skin disability.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lack probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  That is, while 
the Veteran is competent to describe changes in his skin, he 
is not competent to diagnosis whether then changes represent 
a diagnosed or undiagnosed illness.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran has contended that a skin 
disorder began in service and has continued since service 
(continuity of symptomatology-see 38 C.F.R. § 3.303(b)), this 
evidence is outweighed by the Veteran's inconsistent 
statements regarding onset.  In this regard, at his March 
2009 Board testimony, the Veteran testified that the rash 
began after service.  Based on the differing dates of onset, 
the Board finds that the Veteran's statements regarding the 
date of onset of the rash are not credible.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In any 
event, as there is no competent evidence that links the 
development of the diagnosed skin disease (vitiligo) to 
service and there is not credible evidence that the 
disability began during or is causally linked to service, the 
Board finds that service connection for a skin rash is not 
warranted.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a rash in the legs and groin.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not applicable and the 
Veteran's claim for a rash in the legs and groin must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, 
supra.

Factual Background:  Chronic Fatigue Syndrome

The Veteran asserts that he has fatigue that is attributable 
to service.  The Veteran's contentions have been understood 
by VA to include a claim that he has chronic fatigue syndrome 
due to service in the Persian Gulf.  In the Veteran's 
September 2004 application for VA compensation benefits, he 
indicated that the disability began in 1990 (during service).

In his March 2009 hearing, the Veteran testified that he had 
not been treated for chronic fatigue; thus, there is no 
evidence of in-service or post-service treatment for a 
fatigue-related disorder.  The Veteran, however, indicated 
that he believed that the amount of fatigue he experienced 
was unusual.

In the February 2005 VA Gulf War Guidelines examination, the 
examiner reported that upon being asked to "describe and 
amplify what he meant by fatigue," the Veteran stated that 
he thought "it was from doing different shifts [at work]."  
The Veteran reported that he was not currently tired.  Under 
assessment, the examiner listed fatigue.  The examiner 
continued, however, by reporting that the "Veteran states he 
had some tiredness and did not feel like doing anything for a 
period of time about four months ago when he had to make a 
change in his shift work.  The veteran states that since it 
has resolved.  Currently he has no symptomatology related to 
this.  No diagnosis.  In my opinion, this most likely was 
related to the shifting of his shift."

Analysis:  Chronic Fatigue Syndrome

The Board finds that service connection for chronic fatigue 
syndrome is not warranted.  Chronic fatigue syndrome is a 
qualifying chronic disability under 38 C.F.R. § 3.317.  The 
diagnosis of this disability must conform to the provisions 
of 38 C.F.R. § 4.88a.  As this provision requires "the 
exclusion, by history, physical examination, and laboratory 
tests, of all other clinical conditions that may produce 
similar symptoms," the Board finds that the Veteran is not 
capable of diagnosing this disability.  See Espiritu, supra; 
Jandreau, supra.  That is, the Veteran is not competent to 
attribute his subjective complaints of fatigue to a diagnosed 
disability or to a qualifying chronic undiagnosed illness.  
The competent evidence of record indicates that there is no 
diagnosis of chronic fatigue syndrome.  There is no medical 
(competent) evidence of a diagnosis of a disability 
manifested by fatigue or an assessment of fatigue due to an 
undiagnosed illness.  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

Thus, after review of entire record, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for chronic fatigue syndrome.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not applicable and the 
Veteran's claim for chronic fatigue syndrome must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra.




ORDER

Service connection for bilateral hearing loss, to include as 
due to an undiagnosed illness, is denied.

Service connection for tinnitus, to include as due to an 
undiagnosed illness, is denied.

Service connection for a rash in the legs and groin, to 
include as due to an undiagnosed illness, is denied.

Service connection for chronic fatigue syndrome, to include 
as due to an undiagnosed illness, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


